        Case 2:14-cr-00315-JCM-VCF Document 128 Filed 01/17/19 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6   Attorney for Terry Rawstern

 7
                                 UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                               Case No. 2:14-cr-315-JCM-VCF-2

11                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               SENTENCING HEARING
12          v.
                                                                    (Sixth Request)
13   TERRY RAWSTERN,

14                  Defendant.

15
16          IT    IS    HEREBY        STIPULATED        AND      AGREED,     by   and    between
17   Nicholas A. Trutanich, United States Attorney, and Nicholas D. Dickinson , Assistant
18   United States Attorney, counsel for the United States of America, and Rene L. Valladares,
19   Federal Public Defender, and Nisha Brooks-Whittington, Assistant Federal Public
20   Defender, counsel for Terry Rawstern, that the Sentencing Hearing currently scheduled on
21   February 8, 2019 at 10:00 a.m., be vacated and continued to a date and time convenient to the
22   Court, but no earlier than sixty (60) days.
23          This Stipulation is entered into for the following reasons:
24          1.      On December 6, 2018, this Court granted Mr. Rawstern’s unopposed motion to
25   appear by video teleconference for sentencing. ECF No. 126. The Court further ordered “the
26
        Case 2:14-cr-00315-JCM-VCF Document 128 Filed 01/17/19 Page 2 of 3




 1   video teleconference for defendant and defense counsel will be held on February 8, 2019 at
 2   10a.m., Pacific Standard Time, at the probation office in Aberdeen, South Dakota. . . .” Id.
 3          2.      Undersigned counsel has been trying to obtain a reasonably priced plane ticket
 4   to Aberdeen, South Dakota for the upcoming sentencing hearing. Due to the partial government
 5   shutdown and the current price of a plane ticket to Aberdeen, counsel seeks a continuance of
 6   60 days. A continuance will allow counsel to obtain a more reasonably priced plane ticket as
 7   well as to avoid travel during possible severe weather conditions.
 8          3.      The defendant is not in custody and does not oppose a continuance.
 9          4.      The parties agree to the continuance.
10          This is the sixth request for a continuance of the sentencing hearing.
11          DATED this 17th day of January, 2019.
12
13    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
14
15        /s/ Nisha Brooks-Whittington                    /s/ Nicholas D. Dickinson
      By_____________________________                 By_____________________________
16    NISHA BROOKS-WHITTINGTON                        NICHOLAS D. DICKINSON
      Assistant Federal Public Defender               Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
                                                     2
        Case 2:14-cr-00315-JCM-VCF Document 128 Filed 01/17/19 Page 3 of 3




 1                             UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:14-cr-315-JCM-VCF-2
 4
                  Plaintiff,                                        ORDER
 5
           v.
 6
     TERRY RAWSTERN,
 7
                  Defendant.
 8
 9
10          IT IS ORDERED that the sentencing hearing currently scheduled for Friday,
                                                                 April 8, 2019
     February 8, 2019 at 10:00 a.m., be vacated and continued to _____________________ at the
11
12   hour of _______ ___.m.
             10:30 a.m.

13         DATED this _______
                  January  18,day of January, 2019.
                               2019

14
15
                                              UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                 3
